DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “a mold” (cl 1:3) is indefinite because it is unclear whether or not it is related to the mold mention in the preamble.  If they are the same, it should be clearly and positively recited as such.
 	Claim 13 is indefinite because the claimed step of joining the insert molded parts goes beyond the scope and breadth of the claimed method of producing multiple insert molded parts.
	Claim 15 is indefinite because the claimed step of joining the insert molded parts goes beyond the scope and breadth of the claimed method of producing multiple insert molded parts.
	The phrase “a mold” (cl 16:3) is indefinite because it is unclear whether or not it is related to the mold mention in the preamble.  If they are the same, it should be clearly and positively recited as such.


 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,7,8,13,14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warburton-Pitt et al (US 2004/0164453).  Warburton-Pitt et al teach the claimed process as evidenced at paragraphs 0018-0022; and figs 1-6.
 	Regarding claim 1:  A method of producing multiple insert molded parts (Warburton-Pitt et al : connector portions 12,14,16) using a mold( Warburton-Pitt et al: mold halves 30 and 64), the method comprising: 
 	setting a first insert (Warburton-Pitt et al: together connecting ends 18a,20a and metal mold insert 58; fig 2-3)  into a mold comprising a mold cavity having at least one cavity feature (Warburton-Pitt et al: cavity portion 32, 34; figs 2-3); 
 	injecting a plastic material into the mold cavity and at least partially encapsulating the first insert to form a first part (Warburton-Pitt et al: connector portions 12,14; figs 3-4)) with at least one part feature  (Warburton-Pitt et al:  connector portions 12,14; figs 3-4) corresponding to the at least one cavity feature; 

 	setting a second insert (Warburton-Pitt et al: third tube with rod 66; figs 5-6) into the mold; and 
 	injecting a plastic material into the mold cavity and at least partially encapsulating the second insert to form a second part (Warburton-Pitt et al: connector portion 16; fig 1 and 6)), wherein the second insert blocks flow of the plastic material to the at least one cavity feature and the second part lacks the at least one part feature corresponding to the at least one cavity feature (Warburton-Pitt et al: the plugging of recess 68 of connector portions 12 and 14 with the third tube with rod constitutes the blocking of the plastic material into the at least one cavity feature since plastic material cannot enter the cavity feature that forms the first part; fig 6).  
 	Regarding claim 3:  The method of claim 1, wherein the mold comprises first and second mold halves disposed opposite each other and configured to mate together and enclose an inner space defining the mold cavity (Warburton-Pitt et al: figs 3 and 6).
 	Regarding claim 7:  The method of claim 1, wherein the mold cavity comprises at least one other cavity feature (Warburton-Pitt et al: final cavity 36; fig 6), and the second part comprises at least one part feature corresponding to the at least one other cavity feature (Warburton-Pitt et al; fig 1 and 6).  
 	Regarding claim 8:  The method of claim 1, wherein the first insert blocks flow of the plastic material to the at least one other cavity feature and the first part lacks the at 
 	Regarding claim 13:  The method of claim 1, and further comprising joining the first and second parts to form an assembly (Warburton-Pitt et al: connector 11 comprises the assembly of connector portions 12,14, and 16; fig 1).  
 	Regarding claim 14:  The method of claim 1, wherein the at least one part feature is a connector used to join the first and second parts (Warburton-Pitt et al: recess 68 of connector portions 12 and 14 constitutes the connector since it is used to join the connector portions 12, 14, and 16; figs 1 and 5).
 	Regarding 15:  The method of claim 14, and further comprising joining the first and second parts via the connector to form an assembly (Warburton-Pitt et al: recess 68 of connector portions 12 and 14 constitutes the connector since it is used to join the connector portions 12, 14, and 16; figs 1 and 5).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warburton-Pitt et al (US 2004/0164453).  The above teachings of Warburton-Pitt et al are incorporated hereinafter.  
Regarding claim 2, such is well-known in the molding art for its precision and efficiency.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to automate the setting of the tubes and metal mold member into the mold of Warburton-Pitt et al in order to reduce cycle time and human error.  
  	Regarding claims 4-6 and 9-10, the use of through holes in a preform and its size relative to preform thickness are well-known in the overmolding art for its enhanced bonding between the preform and a molding material.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate through holes having the claimed diameter and placement in the tube walls of Warburton-Pitt et al in order to enhance bonding between the tubes and the molding material.
 	Regarding claim 11, the specific material or design of a preform is a mere obvious matter of choice dependent on the desired final product.  Since tubes having metal stampings thereon are well-known in the tube art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include metal stampings on the tubes of Warburton-Pitt et al in order to produce diverse products.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molding about an insert having through holes therein: 6183681,5376325,11198237,2892013,6264869,7947208, and 4732724.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744